DETAILED ACTION
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 8/23/22 has been entered, in which Applicant amended claims 1, 3-6, 9-11, 15-18, 20-21, 23-26, 29-31, 33-34, 38, 40-43, and 45-46, and cancelled claims 2, 7, 8, 12, 22, 27, 28, 32, 36, and 44. Claims 1, 3-6, 9-11, 13-21, 23-26, 29-31, 33-35, 37-43, and 45-46 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC 101 rejections of claims 1, 3-6, 9-11, 13-21, 23-26, 29-31, 33-35, 37-43, and 45-46 regarding abstract ideas are applied in light of Applicant’s amendments and the Patent Trial and Appeal Board’s explanations.
The 35 USC 103 rejections of claims 1, 3-6, 9-11, 13-21, 23-26, 29-31, 33-35, 37-43, and 45-46 are withdrawn in light of the Patent Trial and Appeals Board decision handed down on 6/23/2022 and Applicant’s subsequent amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1, 3-6, 9-11, 13-21, 23-26, 29-31, 33-35, 37-43, and 45-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1, 3-6, 9-11, 13-20 and 46 are directed towards a process, and claims 21, 23-26, 29-31, 33-35, 37-43, and 45 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “receiving… video data … the video data having human activities data including interaction data between a first person and a second person of an establishment, the interaction data corresponding to at least one of verbal interaction, gesture interaction, facial interaction, or physical interaction between the first person and the second person,” “identifying… an employee as an identified employee and a customer based as an identified customer, at least in part, on the interaction data included in the video data;,” “determining… an initial human resource allocation based, at least in part, on deriving human resource data from the video data received from the plurality of geographically distributed cameras,” “receiving… transaction data and context data for a transaction between the identified employee and the identified customer from a Point of Sale (POS) system, wherein the transaction data and the context data include at least one of time of day, weather, date, season, or circumstances having an effect on the interaction data between the employee and the customer,” “synchronizing… the initial human resource allocation with the transaction data and the context data to form synchronized data,” and “determining… an optimum human resource allocation based, at least in part, on the synchronized data, the optimum human resource allocation including the identified employee and a number of employees; and generating, by the computing device, a schedule for the identified employee based on the optimum human resource allocation,” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “by a computing device,” (computer processor and memory with computer instructions). “from a plurality of geographically distributed cameras,” (general data gathering devices). Additionally, independent claims 21, 33, 43, and 46 recite further additional elements in addition to repeating the above additional elements: “An apparatus for machine optimizing human resource allocations, the apparatus comprising: a communication interface that is communicatively coupled to a plurality of geographically distributed cameras and to a Point of Sale (POS) system; a memory; and a processor that is communicatively coupled to the communication interface and the memory:” (computer processor and memory with computer instructions); “A machine readable non-transitory medium having stored therein instructions for machine optimizing human resource allocations, the instructions when executed by a processor, cause the processor to execute a method,” (computer processor and memory with computer instructions). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0083]-[0094]). The recited computer elements and functions that are applied to the abstract idea in the claims are “by a computing device,” (computer processor and memory with computer instructions). “from a plurality of geographically distributed cameras,” (general data gathering devices). Additionally, independent claims 21, 33, 43, and 46 recite further additional elements in addition to repeating the above additional elements: “An apparatus for machine optimizing human resource allocations, the apparatus comprising: a communication interface that is communicatively coupled to a plurality of geographically distributed cameras and to a Point of Sale (POS) system; a memory; and a processor that is communicatively coupled to the communication interface and the memory:” (computer processor and memory with computer instructions); “A machine readable non-transitory medium having stored therein instructions for machine optimizing human resource allocations, the instructions when executed by a processor, cause the processor to execute a method,” (computer processor and memory with computer instructions). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 3-6, 9-11, 13-20, 23-26, 29-31, 34-35, 37-42, and 45 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 3-6, 9-11, 13-20, 23-26, 29-31, 34-35, 37-42, and 45 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 3-6, 9-11, 13-20, 23-26, 29-31, 34-35, 37-42, and 45 do not recite further additional elements.
Regarding claims  21, 23-26, 29-31, 33-35, 37-43, and 45, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0083]-[0094]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Reasons for Overcoming the Prior Art
The following is a statement of reasons for the indication of allowable subject matter for claim 1: 

The following limitations of claim 1, 
…
receiving, by the computer device, transaction data and context data for a transaction between the identified employee and the identified customer from a Point of Sale (POS) system, wherein the transaction data and the context data include at least one of time of day, weather, date, season, or circumstances having an effect on the interaction data between the employee and the customer; 
synchronizing, by the computing device, the initial human resource allocation with the transaction data and the context data to form synchronized data; 
determining, by the computing device, an optimum human resource allocation based, at least in part, on the synchronized data, the optimum human resource allocation including the identified employee and a number of employees;
 and generating, by the computing device, a schedule for the identified employee based on the optimum human resource allocation.
were held to be allowable subject matter in the Patent Trial and Appeals Board decision handed down on 6/23/2022 and are subsequently held to overcome the prior art. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings. Based on Applicant’s recent amendments, independent claims 21, 33, 43, and 46 are likewise found to be allowable. Additionally, dependent claims, 3-6, 9-11, 13-20, 23-26, 29-31, 34-35, 37-42, and 45 are likewise found to be allowable for depending upon claims 21, 33, 43, and 46.
The closest prior art of record is described as follows:
Smith et al. (U.S. Patent Application Publication Number 2016/0110591) - The abstract provides for the following: Certain example embodiments relate to large venue surveillance and reaction systems and/or methods that take into account both subjective emotional attributes of persons having relations to the large venues, and objective measures such as, for example, actual or expected wait times, current staffing levels, numbers of customers to be serviced, etc. Pre-programmed scenarios are run in real-time as events stream in over one or more electronic interfaces, with each scenario being implemented as a logic sequence that takes into account at least an aspect of a representation of an inferred emotional state. The scenarios are run to (a) determine whether an incident might be occurring and/or might have occurred, and/or (b) dynamically determine a responsive action to be taken. A complex event processing engine may be used in this regard. The analysis may be used in certain example embodiments to help improve customer satisfaction at the large venue. 
Bourne et al. (U.S. Patent Application Publication Number 2007/0198322) - The abstract provides for the following: Systems and methods are disclosed for an integrated process for optimizing operations at a contact center. In one embodiment, the method comprises: defining contact center business goals; planning at least one campaign to implement the goals; scheduling and deploying a workforce in accordance with the campaign to produce agent-customer interactions; measuring agent performance on the interactions to produce quality metrics; analyzing the metrics to produce a rating; combining quality metrics to produce performance indicators; and using the performance indicators in the planning step of a second campaign or another iteration of the first campaign.
Rogers (U.S. Patent Application Publication Number 2008/0033752) - The abstract provides for the following: Methods, systems and computer program products are used in monitoring patients, staff, and assets at a facility, initiating a response to prevent or mitigate harm, and assess and ensure overall quality and performance, and refine individual patient profiles. A plurality of sensors throughout the facility provides multiple data streams relating to the locations of patients relative to caregivers. A computer system analyzes the data stream and determines the location and/or movements of the patients relative to the caregivers. Patient profiles are periodically refined by means of an information feedback loop in order to more accurately predict (actionable) events, provide adequate care and ensure a desired level of patient wellness. From the analyzed data, staff-to-patient contact times and staff-to-patient ratios are determined. When abnormalities in staff-to-patient contact times and/or staff-to-patient ratios are detected, facility staff can be notified.

Response to Arguments
Applicant’s arguments filed 8/23/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 8/23/2022, pgs. 26-30). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the limitations that encapsulate the abstract concepts are recited in the above 35 USC 101. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations and provide for direction for either a person or machine to follow at some future time. The claims do not recite any particular use for these determinations and directions that improve upon the underlying computer technology (in this instance the computer software, processor, and memory and data gathering utilizing cameras). Instead, Examiner asserts that the claim language is only used as implementation of the abstract concepts utilizing technology. The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The steps are then encapsulated into a particular technological environment by executing these steps upon a computer processor and utilizing features such as a computer interface or sending and receiving data over a network including gathering and transmitting video data. However, sending and receiving of information over a network and execution of algorithms on a computer are utilized only to facilitate the abstract concepts (i.e. selecting data on an interface, publishing information, etc.). As such, Examiner asserts that the implementation of the abstract concepts recited by the claims utilize computer technology in a way that is considered to be generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        
/SHELBY A TURNER/Primary Examiner, Art Unit 3624